Detailed Action
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 12/16/2020. Claims 1, and 18 -19 have been amended. Claim 19 was previously rejected under 35 U.S.C. § 101 for being directed to non-statutory subject matter.  The rejection of Claim 19 has been withdrawn due to applicant amendments to the claim.
Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on 2/18/2021 in response to an Examiner Initiated Interview with Sok Hong, Reg. No. 6,719 on 2/17/2021.

Please amend Claim 1 only.

       1.  (Currently Amended) A monitoring device comprising:        a receiver that receives a frame from a communication network; and        a processor that when executing instructions:  
                    performs a first determination that determines whether the frame is illegal or legal based on a result of message authentication for the frame, the first determination determines that the frame is legal when the message authentication succeeds, and determines that the frame is illegal when the message authentication fails,
                   performs a second determination that determines whether the frame is illegal or legal based on compliance with at least a predetermined behavior rule for the frame, 
                   delivers, when the first determination and the second determination both indicate that the frame is legal, the frame to a transmitter and causes the transmitter to transmit the frame to the communication network, and
                   executes, when a combination of a result of the first determination and a result of the second determination indicates that the frame is illegal, at least one of
                   processing a command countermeasure for the frame,
                   processing a countermeasure with respect to a transmission source device that transmitted the frame,
                   changing of notification contents to be transmitted to an external device, and
                   changing of a priority of notification to be transmitted to the external
device

wherein the second determination is different from a determination based on the result of message authentication, andwherein the first determination is independent of the second determination.



Allowable Subject Matter
4.    Claims 1 - 19 are allowed as amended.

Examiner’s Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance:  Mutually exclusive operations of message authentication and behavior analytics are used to determine what counter commands are sent to server and transmitter as well as prioritizing the notification based on authentication. The closest prior art being "Yamaura" (US 20160366229 A1), “Lee” (US 20120245441 A1), “Miyashita” (US 20180367546 A1), and newly cited “Jung” (US 20160099939 A1). Yamaura discloses a communication device that connects a terminal device with a server device includes a receiver, an execution controller, and a setter. The receiver is configured to receive, from the server device, identification information for identifying a wireless network and program information for executing a program that performs wireless communication with the terminal device. The execution controller is configured to execute the program based on the program information.  Lee discloses an an apparatus for analyzing the vulnerability of a wireless local area network (LAN). The apparatus includes a collection unit, an analysis unit, and an attack unit. The collection unit collects packets transmitted and received in a wireless LAN service. The analysis unit analyzes the state of a network using the collected packets.  Miyashita, a secondary reference, was introduced to disclose a vehicle-mounted relay device, a vehicle-mounted communication system, and a relay program configured to prevent an unauthorized message from being relayed   New art Jung discloses a method and apparatus for authenticating packets in a controller area network (CAN) are disclosed. The method includes transmitting messages using a mixture of message authentication codes (MACs) in a controller area network (CAN). In addition, a first MAC is generated using a first message and the first MAC is divided into a first MAC part and a second MAC part. A second MAC is generated using a second message and the second MAC is divided into a third MAC part and a fourth MAC part. A linear operation is performed between the second MAC part and the third MAC part to generate a first authentication MAC.

6.  What is missing from the prior art of record to include newly search Jung the specific credentials including performs a first determination that determines whether the frame is illegal or legal based on a result of message authentication for the frame, the first determination determines that the frame is legal when the message authentication succeeds, and determines that the frame is illegal when the message authentication fails, changing of notification contents to be transmitted notified to an external device, and changing of a priority of notification to be transmitted to the external device.  While, the prior art of record Yamaura teaches a processor that performs a first determination 

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 18, and 19. Therefore claims 1, 18, and 19 are deemed allowable over the prior art of record.  The corresponding depending claims, which further limit claims 1, 18, and 19, also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 2491

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491